 



Exhibit 10.5
OPTION AGREEMENT
     Polypore International, Inc., a Delaware corporation (the “Company”),
pursuant to its 2006 Stock Option Plan (the “Plan”), hereby grants to the Holder
Annual Performance Vested Options and Cumulative Performance Vested Options to
purchase the number of shares of Stock set forth below. The Annual Performance
Vested Options and Cumulative Performance Vested Options (collectively, the
“Performance Vested Options”), as well as any Prior Options (the Prior Options
and the Performance Vested Options are sometimes collectively referred to
hereafter as the “Options”) are subject to all of the terms and conditions set
forth in this option agreement (this “Option Agreement”) as well as all of the
terms and conditions of the Plan, all of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.

         
Holder:
                                              
 
       
Date of Grant:
  June 15, 2006    
 
       
Number of Shares Subject to Annual Performance Vested Options:
                                          1    
 
       
Number of Shares Subject to Cumulative Performance Vested Options:
                                          2    
 
       
Exercise Price of Performance Vested Options:
  $772.46    
 
       
Expiration Date of Performance Vested Options:
  June 15, 2016    
 
       
Vesting Schedule:
       

         
 
  Annual Performance
Vested Options:  
Annual Performance Vested Options shall vest in accordance with
Section 5(f)(ii)(1) and (3) of the Plan.
 
       
 
  Cumulative Performance
Vested Options:  
Cumulative Performance Vested Options shall vest in accordance with
Section 5(f)(ii)(2) and (3) of the Plan.

 

1   Insert number of shares representing 50% of the total grant size.   2  
Insert number of shares representing 50% of the total grant size.

 



--------------------------------------------------------------------------------



 



     
Prior Options:
  As a condition of the grant of Annual Performance Vested Options and
Cumulative Performance Vested Options under this Option Agreement, Holder and
Company hereby acknowledge and agree that, as of the Effective Date, (i) all
Prior Unvested Options granted to Holder, if any, shall be deemed cancelled, and
of no further force or effect; and (ii) all Prior Vested Options previously
granted to Holder, if any, shall no longer be subject to the terms and
conditions of the Company’s 2004 Stock Option Plan or, except as provided in the
next sentence, the option agreement entered into in connection therewith, and
shall instead be deemed “Options” for all purposes under the Plan and under this
Option Agreement and be subject to the terms and conditions contained in each.
This paragraph shall have no effect as to the number of shares of Stock subject
to, and the exercise price and Expiration Date applicable to, any Prior Vested
Option granted to Holder, subject to any subsequent adjustment applicable to all
Options as permitted under the Plan.
 
   
Exercise of Options:
  To exercise a vested Option in whole or in part, the Holder (or his or her
authorized representative) must give written notice to the Committee, stating
the number of shares of Stock with respect to which he or she intends to
exercise the Options. The Company will issue the shares of Stock with respect to
which the Options are exercised upon payment of the shares of Stock acquired in
accordance with Section 5(e) of the Plan, which Section 5(e) is incorporated
herein by reference and made a part hereof.
 
   
 
  Upon exercise of Options, the Holder will be required to satisfy applicable
withholding tax obligations as provided in Section 13 of the Plan.
 
   
Termination of Employment or Service:
  Section 5(h) of the Plan regarding treatment of Options upon termination of
the Holder’s employment or service is incorporated herein by reference and made
a part hereof.
 
   
Restrictions on Stock:
  Section 6 of the Plan regarding restrictions on Stock acquired upon exercise
of an Option is incorporated herein by reference and made a part hereof.
 
   
Repurchase Rights:
  Section 7 of the Plan regarding the Repurchase Rights is incorporated herein
by reference and made a part hereof.

2



--------------------------------------------------------------------------------



 



             
Additional Terms:
  Options shall be subject to the following additional terms:    
 
           
 
  •   Options shall be exercisable in whole shares of Stock only.    
 
           
 
  •   Each Option shall cease to be exercisable as to any share of Stock when
the Holder purchases the share of Stock or when the Option otherwise expires.  
 
 
           
 
  •   This Option Agreement does not confer upon the Holder any right to
continue as an employee or service provider of the Company, the Employer or any
of their respective Affiliates.    
 
           
 
  •   This Option Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware, without regard to the principles of
conflicts of law thereof.    
 
           
 
  •   This Option Agreement shall constitute written notice to the Holder that
the Committee has consented, and the Holder is permitted, to transfer the
Options, or the Stock acquired upon the exercise of the Options, for legitimate
estate planning -purposes, including any transfer by the Holder of all or any
portion of his or her shares of Stock or Options (i) to or for the benefit of
any spouse, child or grandchild of the Holder, or (ii) to a trust or partnership
for the benefit of any of the foregoing, including transfers by will or the laws
of descent and distribution.    
 
            Representations and Warranties of Holder:   Holder hereby represents
and warrants to the Company that:
 
           
 
  •   Holder understands that the Stock has not been registered under the
Securities Act, nor qualified under any state securities laws, and that it is
being offered and sold pursuant to an exemption from such registration and
qualification based in part upon such Holder’s representations contained herein;
   
 
           
 
  •   Holder has been informed that the shares of Stock are restricted
securities under the Securities Act and may not be resold or transferred unless
the shares of Stock are first registered under the Federal -securities laws or
unless an exemption from such registration is available; and    
 
           
 
  •   Holder is prepared to hold the shares of Stock for an indefinite period
and that Holder is aware that    

3



--------------------------------------------------------------------------------



 



             
 
      Rule 144 as promulgated under the Securities Act, which exempts certain
resales of restricted securities, is not presently available to exempt the
resale of the shares of Stock from the registration requirements of the
Securities Act.    

THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF OPTIONS UNDER THIS OPTION AGREEMENT, AGREES TO BE
BOUND BY THE TERMS OF BOTH THE OPTION AGREEMENT AND THE PLAN. UPON EXECUTION BY
THE HOLDER, THE COMPANY, ON BEHALF OF ITSELF AND ITS AFFILIATES AND THE
COMMITTEE, AGREES TO BE BOUND BY THE TERMS OF BOTH THIS OPTION AGREEMENT AND THE
PLAN.

                  POLYPORE INTERNATIONAL, INC.   HOLDER    
 
               
By:
                             
 
  Signature   Signature    
 
               
Title:
      Date:        
Date:
 
 
     
 
   
 
               

4